ORDER

PER CURIAM.
Wilfredo Reyes (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of second-degree felony assault, one count of felony child abuse, and two counts of third-degree assault. Defendant claims the trial court erred in admitting Defendant’s statement into evidence as substantive evidence to prove assault and child abuse.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).